3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 1 of 80




                    EXHIBIT M
       3:16-cv-03013-JMC       Date Filed 04/15/21     Entry Number 206-3       Page 2 of 80




                       0001203450621357083935807183 130 6 30
                                 7183 130 08 63409 1290
                                           619071181 20
0
  9 55 0 628512012 00 0 0
825120839 12085 15800 0 0
80!0"#!0!$%0 0 0
9!0&0'0'#'&'!$'0(00"&&0(00 0 0
8)%0&'0#'&!&0 0 0 0 0
0 0 0 0 0 0 0 0
0 0 0 *!((&0 0 0 0000000098502 +000,+-./"$/,0-,/1 0
0 0 0 0 0 0 0 0 0
$0 0 0 0 0 0 0 0
0 0 0 0 0 0 0 0
95 19 3 801292 190 6*00 0
 0!01 4207 580-/200 0 0 0
3333333333333333333333333333333333333333330
                                                   0
         4567897::;<=68<>?@<=9A=B?:?8B689=6C?@7:6D9A@<=:7868D765==
                   E@AF4G=55D;<=<?DA8B=<?9=A:=789?@@AE69A@7?<=
0
0 2 H0 580'0*!((09 55 0 628512012 00825120839 120
85 1580%0!0I0&0!'%&0!0#&!0'0''0'0(0 $0*"''0,,0
''%0!&J'&07'('!!K&08'"!08'0(01!'I'&00
0
                                 @?<4A8<?<=68B=ALM?D97A8<=
                     E?8?@65=ALM?D97A8<=9A=789?@@AE69A@7?<=
        -0 *!((K&0!&J'00'"0!0'$'%01!'I%0J0'0)'0&N'"00'0I'!'
N'"!&0&'0(0'J003'&'0)!&0!0N'"!&0()00#0(0'0'&#!&'00'"0!
'$'%01!'I%0!0'0&'0(0''00$0'0#"!0!0'#'!0(0'&!I0')0(
'"0!&J'003'&'0I'!'0N'"!&0)%0'0&#'"("%0'(''00!00'&#!&'00"'!0
1!'I'&0(0'0##&'&0(0"%004J'$'0'0('00&#'"("%0!"#'0'0I'!'
N'"!&0&0!0'0"!&'0&00J$'0(0'0I'!'0N'"!&0
        O0 *!((0N'"&00'&'01!'I'&00'0'P'!00'%0&''Q00'R'0&"&'
(0!()!0J"0&0#'"'0()0&"$'%0%0'0!'%/"'!0'0!'%0JQ/#"
0
       3:16-cv-03013-JMC        Date Filed 04/15/21     Entry Number 206-3       Page 3 of 80




234567891816359457913629616962781438729857751317836 57381823618135961 749
 67799136178751
        1 78571394515315918596635367915315919598515515917 3913817511251531
9913517836 573817417183517817513973814532 1438563136196381839291
         1 78571394515315918596635367915315919598515515916913961632182
8216298391
        !1 785713945153159185966353679153159195985155159169191361731
        "1 785713945153159185966353679153159195985155159169#7691751531 9191
43847381
        $1 78571394515315918596635367915315919598515515917836 5738135171897596
69985183616938144592153192153159127439613169985197298491
        %1 81637278189615315991859663536791785712391835178181 1 79136
7859821531 791516596178598215316996918217169967815913378&1
        1 '(1 )139457381 153159143 95984 169984 1 5967751 82
11 277775131813159918596635367918218139457381921381591829162981
1 7 39215969*1
        1 '(1 )139457381153159198917751361359617876751781591
11 36131813159185966353679182181394573819213815918291629815969*1
        1 '4(1 )167515313945138181638215315919131591896136159761945
1  55961781819#98516349927817842781591567131571361813596145738*1
        1 '2(1 )1675153139451381 8163821531 8135961274396178378
11 3616959215315919451 559613159185966353679*1821
1 1 '9(1 +91675151815791531697914366945122136146715913945738136169389
1
                                                01
       3:16-cv-03013-JMC      Date Filed 04/15/21    Entry Number 206-3       Page 4 of 80




23415674818373911 97314616341837391281641624944311 9371651 1634961484194955
 1943762312146154731233413262321
        1 83163496216712443342123415674819177821173196767431214868
5123415674814837391914831 237212341567481361
        1
                                      !"#$%%&'(#&%!$)*
                                     *
!"#$%%&'(#&%+*"&,*--.**
        /3495117399342165143041322321234119495515671 1293221762311
%$)1&")$.*94955163421461/4377646712613313231 14304167132232123411949551
 731641733 41 1916413 14614831926371651648371733 419567 4961323143041322321
94955123 21461942136332173164141922319148921496 11949551574837163421461/437764671
261331914841941921637176 41 173263416417667496 14614831332165148921501231 1
921943 3146187221483194955115667869:41;6<=6>:8?@8ABCDD8EFGH?@D1I1JK0L1MN4813 13LL3OMPQ624
674217369R3148415751926371614831 3S1651737323449616514831949551 122
623192121232251323165148318981S32496 31733 3165148319263713492
2684TOU1AHDV?8W98A?XX?@<6CBGY8Z[HD?@8A?41J1\]1^41_31M2`1/1Q 781a41JOMPb\c31
59 14831d3162299941484166231 123391926371984147112634891ef14613
925599341461631483192637136 194216731 474169R31562TOU1gCVYC>HC8W985<6[HDY8
A?W6@C@G8h?DiHGCB4101\]10JJ341_1M2`1/1j341J410OMP83126743162299941484
489219263719841471126348916321641249513948371483193943194729619461659349
 44372167148317324 4130 296165192637TO1
*


1
                                              01
       3:16-cv-03013-JMC         Date Filed 04/15/21     Entry Number 206-3        Page 5 of 80




234566789476 37 
        11111!""11#$1!1!!111!!%11&
%111!1!"1!1!11'!%1()1**+1!1#$11!1,1&1
%+1!,!%+1-,1!+11!%1,11!1,1%)11
65./73.511!""1011'!%1()1*11,1!1&11%1!11!""1
 1!12!1!1-1!111121"112!1!" !1,1&1%1
!""1!11111!11,1!11!)11!""1",1011'!%1
()1*11!111121+1,!,1,!+1!1!111!1"11"&11!1
1!!1111!"")1134456478694:;4<86=>6?@ABB6CDEF=>B1G1HIJ1K1#01)1*KK*$#LM
,1%!N11"O",!%121!11P,1"1!!1"11!""1!1
,!11,,1,!,",1,1"11%1P,!12!1"1121
,%Q$R1?FBS=6T76?=UU=>:4A@EV6WXFB=>6?=)+1HYYI1Z[1HH\Y]Y+1^*1#())1')1M 1H_+1HYYI$#L`Za
"!11b2%,1111!1-!%121%1,!1,1!%1cd11
!,""!1121121!111!,+1N1",Q$R1eASVA<FA6T763:4XFBV6
?=T4>A>E6f=BgFEA@+1HYY11Z[11IYYI*+1^H1#())1')1h)1HI+1HYY1$#Li1,!,11
121%1,!1,1!%11!10,"111!21!,!1!1!"!
 1!11,!1&!!1"12Q$)1
1
234566789476 37 j
1 11!!1!1,1"11&1%1!11!""111!
!"1!1!11'!%1()1**)11
1
65./73.51!""1011'!%1()1*01,1!1&11%1!11!""1
 1!12!1!1-1!111121"112!1!" !1,1&1%1
!""1!11111!11,1!11!)11!""1",1011'!%
()1*01!111121+1,!,1,!+1!1!111!1"11"&11!1

1
                                                  01
       3:16-cv-03013-JMC      Date Filed 04/15/21    Entry Number 206-3       Page 6 of 80




2312456476715819 3315961 2452111 !"#$1%1&0'()1*+591671,)),-*./835
0815316082423615951 4142172308566184159617671061816863645528418159618 245214710 33
0814361231131 6114310063311960136181596192296171635284961665406181596172308566176523
381295:-;1$<=>>#?@A$1&BB01CD1&&EBFB1G,1*HI1J1/ 091&K1&BB0-*.LCM6
24715961N52161883329225615951883614713O6682421723085661P22951514118138P6592421QR158196
24312026451581P8561596172308566196684712531P861451 180 236718013:-;1S<?$=A$?
=#TU$#1&BB(1CD1(0BB0,1G&1*HI1J1V6851&01&BB(-*.W9611431888567188332922561595
59231723085661P22951514118138P6592421786314851X135261625961596124652596124513284124581084276452
P 55631481596163154516Y84328418172308566:-1
Z[\]^^_`a\_^bc[_dcefgcc
1 I6302961 108PP1420528431O2591592718 5263162 724215961319X6051P 55618159610528411
^]hi_[h]g11 2452189X60531581596167163512415951251231521619601361592718 52631 61462596
27645226714817624671471231596686152161P922181314713130685296181P 461P6424231 2452
1596189X605319601361 2452146671485138601 561315815961276452561815961592718 52631I664745123
 66 24215811C2598151O 252421471319X605158159636189X60528431471 2452R312646 189X60528431
    2452123101 6456114O 6181461.592718 56:1O2591O98P1 24521931723013367159231P 556
J4563522528410845241631471 245216365631596122951581P647125316388436188O2421159610 256
8P1I664745131581J456 825861H81,011
                                   1      jjjjjjjjjjjjjjjjjjjjjjjjjjjjjjjjjjjj1
                                   1      k46181 2452R31l55846631
 m241n1C 401                                  n8941q1u6761n1
 o641/1p661                                   /0qkClH1vkkI1urDIro1
 o8331/1q8871                                 &0&E1v P85841V51
 lHIroVkH1s1ClHtl1                             t81P921Vt11,B,)&1
 (E)&1l28471241o871V125610))1                 W6689846'11F)(4EEB4)&))1
                                              01
     3:16-cv-03013-JMC      Date Filed 04/15/21   Entry Number 206-3   Page 7 of 80




2344567189 3 11101                  1101
9493691101                   1
1101
1
1




1
                                          01
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 8 of 80
         3:16-cv-03013-JMC                Date Filed 04/15/21      Entry Number 206-3   Page 9 of 80




                                           2345676285397934 6239
1 11111111!11"1111##1#$1%1&'()*+),,-.
/*.012.3+4351,1*6(*+3/712),(8+42.39)*(*8)('3:24;<=3>>?-.3@184*63@1+34,3A*+1224B(+42)1.311$
C1CD1"E1
F1 GHIH1JC11$1111GHIH1JC11KCC1LD1M111%1NE 1$HJH
        D1$$1$1$$1111C1CD1
F1 O"1C"1111C1CD1
F1 #JC1J#1%J1KCC1LD1M111C$1J1C1CD1
  1 PC##1JC111QJC1RS1C1CD1
TCCJ1UH1MJ1 1 1 M1VH1LWW#1
X1Y#C11 1 1 T1LH1IJ1
ZPMIOZ1LGMMZI1KMP[1\1 YPMMP[1]K[P1\1TVKKPZ1MM^1
I_VK`OKOGaU1MM^        11 1 O1X%%1K1
!b1L1I1!c1C1 1 ^$$1ZD1X1cN1
                    
                    
^HOH1̀d1!!cRe!!Q!cS11 RecbSNbQNe 1
_CJ1I_1e!1 1 1 PJCE11CJWW#fgCCH#J
R0bSceeQ 1                         DJfgCCH#J
PJCE1CCHCJfCJCCH#J
XHg#CfCJCCH#J
hij1G1$C11$"11CD1$11
       101GHIH_H1k1!clRS11#%111
11111111J11%11111##H11



 `1XH1T#1                                              X1aH1C1XH11
 K1LH1YCC1                                               L#aOTVZ1UOO]1PM]PK1
 K1LH1a1                                                !N!c1UJ$1IH11
 VZ]PKIOZ1m1TVZ_V1                                            _CJ1I_1e!1
 bc!1VCn1K1I1N 1                                oC$E10bQcceQ! 1
 KCC1LD1M11l 01                                     #JCE10bpNlQc1
 oC$E110cpbl0Q!N 1

                                                              01
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 10 of 80




                    EXHIBIT N
  3:16-cv-03013-JMC Date Filed 04/15/21 Entry Number 206-3 Page 11 of 80
Case: 4:17-cv-01977-SNLJ Doc. #: 93 Filed: 03/26/21 Page: 1 of 8 PageID #: 2313




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

ALAN PRESSWOOD, D.C., P.C.,                     )
individually and as the representative of a     )
class of similarly-situated persons,            )
                                                )   No. 4:17-cv-01977-SNLJ
                            Plaintiff,          )
                                                )   Hon. Stephen N. Limbaugh, Jr.
              v.                                )
                                                )
AMERICAN HOMEPATIENT, INC., and                 )
JOHN DOES 1-10                                  )
                  Defendant.                    )

                   PLAINTIFF’S MEMORANDUM IN SUPPORT OF
                        MOTION TO REOPEN DISCOVERY

       Plaintiff, Alan Presswood, D.C., P.C. (“Plaintiff”), pursuant to Federal Rule of Civil

Procedure 16(b)(4), submits its memorandum in support of its motion to reopen discovery

for the limited purpose of issuing a subpoena on third-party phone carrier MetTel, Inc.

(“MetTel”).

                                         Introduction

        As the Court is aware, the instant case is a putative Class Action against Defendant

American Homepatient, Inc. (“Defendant” or “AHP”) regarding an unsolicited fax

advertisement it sent on or about June 22, 2013, to Plaintiff and to other members of the

proposed class (the “Fax”), in violation of the Telephone Consumer Protection Act of 1991

(“TCPA”), 47 U.S.C. § 227(b)(1)(C). (Doc. 1-1, ¶¶ 2, 10). During the course of discovery

in this case and in Radha Geismann. M.D., P.C. v. American Homepatient, Inc., Case No.

4:14-cv-01538-RLW (hereinafter “Geismann case”), an earlier case involving the same
  3:16-cv-03013-JMC Date Filed 04/15/21 Entry Number 206-3 Page 12 of 80
Case: 4:17-cv-01977-SNLJ Doc. #: 93 Filed: 03/26/21 Page: 2 of 8 PageID #: 2314




unsolicited fax advertisement, Plaintiff learned that AHP conducted its fax advertising “in-

house,” using RightFax Version 10 software (“RightFax”). From the beginning of the

Geismann case until now, Plaintiff has diligently searched to recover the transmission logs

and call detail records relating to the transmission of the Fax. Although unsuccessful, this

Court held that Plaintiff’s diligence in its search “seems clear enough from the record.”

Presswood v. American Homepatient, Inc., 2019 WL 1923017, at *3 (E.D. Mo. Apr. 30,

2019).

         One avenue Plaintiff searched was AHP’s telephone service providers. Through

interrogatory responses and deposition testimony, Plaintiff was informed that AHP used

AT&T and possibly CenturyLink for services relating to faxing. For instance, in the

Geismann case, AHP was asked to identify the telephone service providers used to transmit

the Fax. In response, AHP identified AT&T. (See AHP Resp. Interrog. Nos. 15, 20,

attached hereto as Exhibit A). When asked the same question at deposition, AHP’s 30(b)(6)

witness Meaghen Greene testified that AHP used either AT&T or CenturyLink. (Doc. 87,

Greene Dep. at 42:9-43:2; 91:4-8 (filed under seal)). However, neither AT&T nor

CenturyLink possessed any information relating to the faxing at issue.

         During the course of discovery in an unrelated matter, Plaintiff’s counsel was made

aware that a company called MetTel provided phone services for AHP during the time

period that the Fax was transmitted. (See Declaration of Ross M. Good (“Good

Declaration”), at ¶ 8, attached hereto as Exhibit B, detailing how he discovered this

information as well as the type of records MetTel retains). In short, it appears that MetTel



                                              2
  3:16-cv-03013-JMC Date Filed 04/15/21 Entry Number 206-3 Page 13 of 80
Case: 4:17-cv-01977-SNLJ Doc. #: 93 Filed: 03/26/21 Page: 3 of 8 PageID #: 2315




was a telephone carrier for AHP at the time the Fax at issue was sent. MetTel was never

disclosed as a phone carrier for AHP.

       MetTel’s website indicates that it provides phone services which can be utilized for

faxing. 1 Upon further inquiry regarding MetTel’s retention policies, Plaintiff’s counsel

was informed that MetTel retains call detail records from as far back as 2013. (Good Decl.

¶ 9). Call detail records typically show what calls were made and the duration of said

calls. (Id. ¶ 4). If AHP used MetTel to transmit the Fax, these records can be used to

demonstrate which faxes were successfully transmitted and which were not.

                                          Argument

       Under Federal Rule of Civil Procedure 16(b)(4), a scheduling order “may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).

Good cause may be established by “pointing to a change in law, newly discovered facts, or

another significant changed circumstance…” Ellingsworth v. Vermeer Manufacturing Co.,

949 F.3d 1097, 1100 (8th Cir. 2020). “The primary measure of good cause is the movant’s

diligence in attempting to meet the order’s requirements.” Martin v. Hurley, 2014 WL

3928238, at * 2 (E.D. Mo. Aug. 12, 2014) (citations omitted). Prejudice to the nonmovant

resulting from modification of a scheduling order may also be a relevant factor. Moore v.

Jefferson Capital Systems, LLC, 2017 WL 2813536, at *2 (E.D. Mo. June 29, 2017).

However, any prejudice to the nonmoving party must be weighed against the prejudice to

the moving party by not allowing the amendment. McCormack v. U.S., 2011 WL 2669447,


1
 Information obtained from MetTel’s website at https://www.mettel.net/solutions/ last visited on
March 25, 2021.
                                               3
  3:16-cv-03013-JMC Date Filed 04/15/21 Entry Number 206-3 Page 14 of 80
Case: 4:17-cv-01977-SNLJ Doc. #: 93 Filed: 03/26/21 Page: 4 of 8 PageID #: 2316




at *3 (E.D. Mo. July 7, 2011). Delay in seeking to amend, alone, is an insufficient basis to

deny leave. Id.

       Here, there has been no delay, and there is no question that Plaintiff has been diligent

in its attempts to obtain the fax logs and other records of fax transmission, such as call

detail records. The Court has expressly recognized Plaintiff’s diligence in this regard.

Presswood, 2019 WL 1923017, at *3. In short, Plaintiff has taken numerous depositions,

propounded written discovery (interrogatories and requests to produce), and filed a motion

to compel with the singular purpose of obtaining the fax logs in this case. In furtherance

of these efforts, Plaintiff has also spent almost $100,000 of its own money to conduct

searches of AHP’s files to locate the fax logs and is willing to pay whatever is necessary

to continue the search. Plaintiff has been more than diligent.

       Nor will AHP be prejudiced by the granting of this motion. First, the subpoena

process should not take long; Plaintiff anticipates that it will have an answer from MetTel

within four weeks (Good Decl. ¶ 10). Although AHP may still argue that the issuance of

the subpoena will unnecessarily delay this case, as demonstrated above, delay alone is an

insufficient basis to deny leave. McCormack, 2011 WL 2669447, at *3. Moreover, any

delay in this case regarding the discovery of the fax logs or other evidence regarding the

transmission of the Fax at issue is of AHP’s own making. Plaintiff has explained in detail

AHP’s discovery malfeasance. (See Doc. 86 at 8-13, 27-29; Doc. 91 at 4-7). At various

times throughout the litigation, AHP has denied the existence of the logs, claimed that the

logs were erased from its system, and, after finally acknowledging their existence, denied

knowledge of their location or how to find them. This misconduct is compounded by the

                                              4
  3:16-cv-03013-JMC Date Filed 04/15/21 Entry Number 206-3 Page 15 of 80
Case: 4:17-cv-01977-SNLJ Doc. #: 93 Filed: 03/26/21 Page: 5 of 8 PageID #: 2317




fact that AHP inexplicably failed to inform Plaintiff that MetTel was one of its phone

service providers it contracted with during the time the Fax was transmitted. Any delay

now is of Defendant’s own making; it should not now be heard to complain of any delay.

       A case rejecting such gamesmanship is the Seventh Circuit’s decision in Joseph v.

Elan Motorsports Technologies Racing Corp., 638 F.3d 555 (7th Cir. 2011). There, the

plaintiff sought to amend his complaint to include an additional corporate defendant and

have the amended complaint relate back to the original filing. The current corporate

defendant knew that the plaintiff sued the wrong party. 638 F.3d 555, 560. Both the current

corporate defendant and the additional corporate defendant shared similar names and a key

employee. Id. The current corporate defendant did nothing to disabuse the plaintiff of its

error and objected to the motion to amend based on the prejudice resulting from the undue

delay, almost six years, in correcting the error. Id. at 560-61.

       In granting the plaintiff’s motion to amend, the Seventh Circuit held that the

prejudice the defendant cited was manufactured by itself and not grounds on which to deny

the motion. Id. at 560. The Court refused to award the defendant for sitting “on its

haunches” and failing to mitigate the prejudice. Id. at 561. The Court found that if the

defendant “had promptly disabused [the plaintiff] of his mistake and he had amended his

complaint forthwith, [the defendant] would have suffered no harm from the delay in the

amending of the complaint because there wouldn’t have been any delay.” Id. Finally, the

Court held that [the defendant] brought on itself any harm it has suffered from delay, and

can’t be allowed to gain an advantage from doing that.” Id.



                                              5
  3:16-cv-03013-JMC Date Filed 04/15/21 Entry Number 206-3 Page 16 of 80
Case: 4:17-cv-01977-SNLJ Doc. #: 93 Filed: 03/26/21 Page: 6 of 8 PageID #: 2318




       As in Joseph, AHP should be precluded from complaining of delay it caused by not

revealing MetTel in its initial responses to discovery or any other time thereafter for years.

Even assuming arguendo that AHP’s failure to disclose one of its phone carriers was

somehow inadvertent, Plaintiff respectfully submits that the facts of this case should result

in the granting of this motion as Plaintiff has been working diligently on behalf of the

proposed class both in terms of effort and money spent.

       Finally, the call detail records will go far in addressing AHP’s specific arguments it

made in opposition to class certification. In fact, AHP’s response to class certification is

almost entirely predicated on the lack of fax transmission logs – the absence of which is a

result of AHP’s refusal to comply with its discovery obligations. (See Doc. 86 at 8-13, 27-

29; Doc. 91 at 4-7). Based on the absence of the fax logs, AHP argues that “there are

individualized – as opposed to common – questions of fact and law as to whether the Fax

was successfully sent to each putative member of the ‘class.’” (AHP Opp. Cl. Cert, Doc.

89, at 1). AHP further argues, based on the missing logs, that individual questions

predominate over whether the Fax was unsolicited and whether some class claims are

barred by the statute of limitations. (Id. at 25-27).

       Call detail records contain essentially the same information as fax transmission logs

and thus will provide the evidentiary answer to AHP’s arguments. In short, call detail

records will demonstrate what phone numbers were called by AHP’s fax server and how

long the call lasted; this will help Plaintiff to establish for the Court which faxes were

successfully sent. Plaintiff respectfully submits it should be provided the opportunity to



                                               6
  3:16-cv-03013-JMC Date Filed 04/15/21 Entry Number 206-3 Page 17 of 80
Case: 4:17-cv-01977-SNLJ Doc. #: 93 Filed: 03/26/21 Page: 7 of 8 PageID #: 2319




pursue these records via subpoena to MetTel. 2 The prejudice resulting in a denial of

Plaintiff’s Motion would far outweigh any prejudice incurred by AHP from reopening

discovery for the limited purpose of allowing Plaintiff to serve a subpoena on MetTel

requesting the call detail records relating to AHP during the month of June 2013.

                                             Conclusion

        WHEREFORE, for the foregoing reasons, Plaintiff requests that the Court reopen

discovery and allow Plaintiff to issue a subpoena on MetTel for the limited purpose of

obtaining call detail records relating to Defendant during the month of June 2013 and for

any further relief the Court deems just and proper.

                                                 By: s/ Ryan M. Kelly

                                                Ryan M. Kelly, 6257931IL
                                                Brian J. Wanca, 3126474IL
                                                Anderson + Wanca
                                                3701 Algonquin Road, Suite 500
                                                Rolling Meadows, IL 60008
                                                Telephone: (847) 368-1500
                                                Facsimile: (847) 368-1501
                                                E-mail: rkelly@andersonwanca.com
                                                bwanca@andersonwanca.com

                                                Max G. Margulis
                                                MARGULIS LAW GROUP
                                                28 Old Belle Monte Road
                                                Chesterfield, MO 63017
                                                Phone: 636-536-7022 - Residential
                                                Email: MaxMargulis@MargulisLaw.com

                                                Attorneys for Plaintiff


2
  If Plaintiff obtains the call detail records from MetTel for the faxing at issue, Plaintiff anticipates
requesting leave to retain an expert to review the call detail records and provide an expert report
regarding which faxes at issue were successfully sent.
                                                   7
  3:16-cv-03013-JMC Date Filed 04/15/21 Entry Number 206-3 Page 18 of 80
Case: 4:17-cv-01977-SNLJ Doc. #: 93 Filed: 03/26/21 Page: 8 of 8 PageID #: 2320




                             CERTIFICATE OF SERVICE

               I hereby certify that on March 26, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to all attorneys of record.


                                                  /s/ Ryan M. Kelly




                                              8
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 19 of 80




                    EXHIBIT O
                                                                                                          Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
   3:16-cv-03013-JMC          Date Filed 04/15/21      Entry Number 206-3          Page 20 of 80
                                                                                  1822-CC11500

STATE OF MISSOURI              )
                               )
CITY OF ST. LOUIS              )

                  IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                               STATE OF MISSOURI

 CAREER COUNSELING, INC. d/b/a SNELLING
 STAFFING SERVICES, individually and on behalf of                 Cause No. _______________
 all others similarly-situated,
                                                                  Division
         Plaintiff,

 v.

 AMSTERDAM PRINTING & LITHO, INC.                                 HOLD SERVICE
   Serve: 1725 Roe Crest Drive
         North Mankato, MN 56003

 and

 TAYLOR CORPORATION
   Serve: 1725 Roe Crest Drive                                    HOLD SERVICE
         North Mankato, MN 56003

         Defendants.

      PETITION FOR BREACH OF TELEPHONE CONSUMER PROTECTION ACT

       Plaintiff, CAREER COUNSELING, INC. d/b/a SNELLING STAFFING SERVICES,

(“Plaintiff”), brings this action on behalf of itself and all other persons similarly situated, through

its attorneys, and except as to those allegations pertaining to Plaintiff or its attorneys, which

allegations are based upon personal knowledge, alleges the following upon information and

belief against Defendants, AMSTERDAM PRINTING & LITHO, INC. and TAYLOR

CORPORATION (“Defendants”):
                                                                                                 Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
3:16-cv-03013-JMC         Date Filed 04/15/21      Entry Number 206-3      Page 21 of 80




                              PRELIMINARY STATEMENT

1. This case challenges Defendants' practice of sending facsimiles without proper notice as

     required pursuant to the federal Telephone Consumer Protection Act, 47 U.S.C. § 227

     (“TCPA”).

2. The TCPA prohibits a person or entity from faxing or having an agent fax advertisements

     without sufficient notice to allow that person to opt-out of receiving future facsimiles.

     (“faxes”). The TCPA provides a private right of action and provides statutory damages

     of $500 per violation.

3. On behalf of itself and all others similarly situated, Plaintiff bring this case as a class

     action asserting claims against Defendants under the TCPA.

4.    Plaintiff seek an award of statutory damages for each violation of the TCPA.

                              JURISDICTION AND VENUE

5. This court has personal jurisdiction over Defendants because Defendants have transacted

     business and committed tortious acts related to the matters complained of herein within

     this state and otherwise have sufficient minimum contacts with the State of Missouri and

     this Court has subject matter jurisdiction.

6. This court has personal jurisdiction because some of the acts complained of arose here

     and some of the class members reside in or have their principal place of business in

     Missouri and Defendants do business in Missouri.

                                          PARTIES

7. Plaintiff, CAREER COUNSELING, INC. is a foreign corporation that does business as

     Snelling Staffing Services.




                                               2
                                                                                                Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
3:16-cv-03013-JMC        Date Filed 04/15/21      Entry Number 206-3        Page 22 of 80




8. On information and belief, Defendants, AMSTERDAM PRINTING & LITHO, INC. and

   TAYLOR CORPORATION, are Minnesota corporations with their principal place of

   business in North Mankato, Minnesota.

9. On information and belief, Amsterdam Printing & Litho, Inc. is an affiliate of Taylor

   Corporation that markets and sells promotion products to businesses.

                                         FACTS

10. Between June, 2015 and December, 2015, Defendants transmitted by telephone facsimile

   machine twenty-two (22) unsolicited faxes to Plaintiff. True and correct copies of the

   facsimiles are attached hereto as Exhibit A.

11. On information and belief, Defendants received some or all of the revenues from the sale

   of the products, goods and services advertised on Exhibit A, and Defendants profited and

   benefited from the sale of the products, goods and services advertised on Exhibit A.

12. Plaintiff have not invited or given permission to Defendants to send the faxes.

13. The facsimiles are material advertising the commercial availability or quality of any

   property, goods, or services.

14. The transmission of the advertisements by facsimile to Plaintiff and the other class

   members did not contain a proper notice that states that the recipient may make a request

   to the sender of the facsimiles not to send any future facsimiles to a telephone facsimile

   machine or machines and that failure to comply, within 30 days, with such a request

   meeting the requirements under paragraph 47 C.F.R. 64.1200 (a)(3)(v) of this section is

   unlawful.




                                             3
                                                                                                Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
3:16-cv-03013-JMC       Date Filed 04/15/21     Entry Number 206-3        Page 23 of 80




15. The transmission of the advertisements via fax to Plaintiff did not contain a notice that

   complied with the provisions of 47 U.S.C. § 227(b)(1)(C) and/or 47 C.F.R.

   64.1200(a)(3).

16. On information and belief, Defendants sent advertisements via facsimile to Plaintiff and

   more than 39 other recipients without the appropriate notice requirements discussed

   above.

17. Defendants knew or should have known that: (a) the facsimiles were advertisements; and

   (b) Defendants did not display a proper opt out notice on the advertisements sent via

   facsimile.

         TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

18. In accordance with Missouri Rule Mo. S. Ct. Rule 52.08 Plaintiff bring this action

   pursuant to the Telephone Consumer Protection Act, 47 U.S.C. § 227, on behalf of the

   following class of persons:

     All persons or entities who were successfully sent one or more faxes on or about
     the dates set forth stating: (1) “Time to Reorder and Save Big!!,” sent June 22,
     2015; (2) “The Independence Day Sale,” sent on June 29, 2015; (3) “Is it
     Reorder Time,” sent July 6, 2015; (4) “Just a Reminder,” sent July 13, 2015; (5)
     “Great news, you have reached Star Status,” sent July 20, 2015; (6) “Running
     Low,” sent July 27, 2015; (7) “Time to Reorder and Save Big,” sent August 3,
     2015; (8) “Are Your Supplies Running Low,” sent August 10, 2015; (9) “Just A
     Reminder,” sent August 24, 2015; (10) “Running Low,” sent September 8, 2015;
     (11) “Time to Reorder and Save Big!!,” sent September 14, 2015; (12) “Are
     Your Supplies Running Low,” sent September 21, 2015; (13) Time to Reorder
     and Save Big!!,” sent October 19, 2015; (14) “Is it Reorder Time,” sent
     November 9, 2015; (15) “Just A Reminder,” sent November 16, 2015; (16)
     “Enjoy a Cornucopia of Savings this Thanksgiving,” sent November 23, 2015;
     (17) “A Jump Start to the Holidays,” sent November 30, 2015; (18) “Happy
     Holidays, You receive 20% off your entire order!,” sent December 7, 2015; (19)
     “Happy Holidays, It’s Time to Reorder and Save 20% off your next order!,” sent
     December 14, 2015; (20) “Wall Calendar Blow Out,” sent December 17, 2015;
     and (21) “Time is Running Out! Over Stock Wall Calendars,” sent December 23,
     2015.



                                            4
                                                                                                 Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
3:16-cv-03013-JMC         Date Filed 04/15/21     Entry Number 206-3       Page 24 of 80




     Excluded from the Class are Defendants, any parent, subsidiary, affiliate or
     controlled persons of Defendants, as well as the officers, directors, agents,
     servants or employees of Defendants and the immediate family members of such
     persons, and members of the Missouri judiciary.

19. A class action is warranted because:

           (a)    On information and belief, the class includes forty or more persons and is

   so numerous that joinder of all members is impracticable.

           (b)    There are questions of fact or law common to the class predominating over

   questions affecting only individual class members, including without limitation:

                  (i)      Whether Defendants sent unsolicited fax advertisements;

                  (ii)     Whether Defendants' facsimiles advertised the commercial

           availability or quality of property, goods, or services;

                  (iii)    The manner and method Defendants used to compile or obtain the

           list of fax numbers to which it sent the faxes;

                  (iv)     Whether Defendants violated the provisions of 47 USC § 227;

                  (v)      Whether Plaintiff and the other class members are entitled to

           statutory damages;

                  (vi)     Whether the Court should award trebled damages; and

                  (vii)    Whether Defendants' advertisements displayed a proper opt out

           notice as required by 47 C.F.R. 64.1200.

20. Plaintiff will fairly and adequately protect the interests of the other class members.

   Plaintiff’s counsel are experienced in handling class actions and claims involving

   unsolicited advertising faxes. Neither Plaintiff nor Plaintiff’s counsel have any interests

   adverse or in conflict with the absent class members.




                                             5
                                                                                                 Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
3:16-cv-03013-JMC        Date Filed 04/15/21     Entry Number 206-3        Page 25 of 80




21. A class action is an appropriate method for adjudicating this controversy fairly and

   efficiently. The interest of each individual class member in controlling the prosecution of

   separate claims is small and individual actions are not economically feasible.

22. The TCPA prohibits the “use of any telephone facsimile machine, computer or other

   device to send an unsolicited advertisement to a telephone facsimile machine….” 47

   U.S.C. § 227(b)(1).

23. The TCPA defines “unsolicited advertisement,” as “any material advertising the

   commercial availability or quality of any property, goods, or services which is

   transmitted to any person without that person’s express invitation or permission.” 47

   U.S.C. § 227(a)(4).

24. The TCPA provides:

                  3.     Private right of action. A person may, if otherwise
           permitted by the laws or rules of court of a state, bring in an
           appropriate court of that state:

                         (A)     An action based on a violation of this
                  subsection or the regulations prescribed under this
                  subsection to enjoin such violation,

                          (B)    An action to recover for actual monetary
                  loss from such a violation, or to receive $500 in damages
                  for each such violation, whichever is greater, or

                           (C)   Both such actions.

25. The Court, in its discretion, can treble the statutory damages if the violation was

   knowing. 47 U.S.C. § 227.

26. Defendants violated the 47 U.S.C. § 227 et seq. by sending advertising faxes to Plaintiff

   and the other members of the class without displaying a proper opt out notice as required

   by 47 C.F.R. 64.1200.



                                            6
                                                                                                        Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
  3:16-cv-03013-JMC          Date Filed 04/15/21       Entry Number 206-3         Page 26 of 80




   27. The TCPA is a strict liability statute and Defendants are liable to Plaintiff and the other

       class members even if its actions were only negligent.

   28. Defendants knew or should have known that the facsimile advertisements Defendants

       sent did not display the proper opt out notice as required by 47 C.F.R. 64.1200.

       WHEREFORE, Plaintiff, CAREER COUNSELING, INC. d/b/a SNELLING STAFFING

SERVICES, individually and on behalf of all others similarly situated, demand judgment in its

favor and against Defendants, AMSTERDAM PRINTING & LITHO, INC. and TAYLOR

CORPORATION, jointly and severally, as follows:

       A.      That the Court adjudge and decree that the present case may be properly

       maintained as a class action, appoint Plaintiff as the representatives of the class, and

       appoint Plaintiff’s counsel as counsel for the class;

       B.      That the Court award $500.00 in damages for each violation of the TCPA;

       C.      That the Court enter an injunction prohibiting Defendants from engaging in the

       statutory violations at issue in this action; and

       D.      That the Court award costs and such further relief as the Court may deem just and

       proper, inclusive of all damages and fees.

                                               CAREER COUNSELING, INC., individually and
                                               as the representative of a class of similarly-situated
                                               persons

                                               By: /s/ Max G. Margulis
                                               Max G. Margulis, #24325
                                               MARGULIS LAW GROUP
                                               28 Old Belle Monte Rd.
                                               Chesterfield, MO 63017
                                               Telephone: 636-536-7022 – Residential
                                               Facsimile: 636-536-6652 – Residential
                                               MaxMargulis@MargulisLaw.com




                                                  7
                                                                                   Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3       Page 27 of 80




                                  OF COUNSEL:

                                  Brian J. Wanca
                                  ANDERSON + WANCA
                                  3701 Algonquin Road, Suite 500
                                  Rolling Meadows, IL 60008
                                  Telephone: 847-368-1500
                                  Facsimile: 847-368-1501
                                  bwanca@andersonwanca.com




                                     8
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 28 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 29 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 30 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 31 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 32 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 33 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 34 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 35 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 36 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 37 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 38 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 39 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 40 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 41 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 42 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 43 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 44 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 45 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 46 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 47 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 48 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 49 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
Electronically Filed - City of St. Louis - October 25, 2018 - 02:28 PM
Page 50 of 80
Entry Number 206-3
Date Filed 04/15/21
3:16-cv-03013-JMC
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 51 of 80




                    EXHIBIT P
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 52 of 80
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 53 of 80
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 54 of 80
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 55 of 80
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 56 of 80
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 57 of 80
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 58 of 80




                    EXHIBIT Q
   3:16-cv-03013-JMC           Date Filed 04/15/21         Entry Number 206-3           Page 59 of 80




                            Remarks of FCC Commissioner Michael O’Rielly
                     Before the ACA International Washington Insights Conference
                                            May 16, 2019

Thank you, Mr. Gonsalves, for that very kind introduction. I realize that I am appearing at the tail end of
your conference, and following such a prominent and knowledgeable panel, no less. The truth is, I was
originally supposed to speak to this distinguished audience yesterday but was summoned to testify
before the House of Representatives, where I discussed regulatory issues affecting your industry and the
need to protect legitimate business practices, among other topics. Many thanks to ACA International’s
staff for working to accommodate the schedule change and to those of you who have stayed to hear
me. Hopefully, I won’t disappoint.

Let’s be honest: speaking in defense of credit and collection professionals probably isn’t the politically
savviest or safest move. As you’re well-aware, debt collectors, as you’re known more commonly, are
not especially popular in today’s society, and likely never have been. Though, to be fair, I can relate;
being a federal regulator isn’t the most endearing role either. But being well-liked cannot be the basis
for one’s career choice, or otherwise we’d all be candy makers or florists. After all, who doesn’t love
their local confectioner?

When I think of the credit collection process, I am reminded of a quote by Earl Wilson, a former major
league baseball pitcher from the 1960s, who turned into quite the quotable individual before passing in
2005. Think of Yogi Berra without all the World Series Championships. Mr. Wilson once quipped, “If you
think nobody cares if you’re alive, try missing a couple of car payments.” That joke works with
mortgages or student loans too, by the way. It also reveals that being “popular” isn’t always a blessing;
you rarely become more sought after than when you owe something to others.

What exactly is debt? Some may view it as a societal ill, or as part of the darker side of American
capitalism. But, if you really think about it, debt is the result of someone believing in and taking a
chance on another person’s dreams—albeit for a profit, which is completely legitimate in our market-
based society. Indeed, the extension of credit, and in turn the assumption of debt, is what enables
many individuals to realize their vision for a corporation, a small business, a future career, a family farm,
a first home, or a better mode of transportation. And, debt collection is simply the process of following
through on a promise, so there’s money available to make the next loan for someone else’s dream.

Just think what would happen without the work of ACA International’s members. As you know well,
without debt collection, the cost of lending would soar, as any defaults would be absorbed by future
borrowers. Your actions keep interest rates lower than they would be otherwise. Consistent with
governing statutes, your industry does everything it can to ensure that borrowers meet their obligations.
And, you work extra hard to prevent defaults through payment plans and deferments, since those
instances are the costliest for lenders, borrowers, and society at-large. If only the world knew how
much effort you devote to keeping people in their homes, current on other loan payments, and out of
bankruptcy.

So, I am here to join with your organization as your members continue to face untenable legal risk and
uncertainty in your efforts to reach out to borrowers. The last time I spoke before ACA, the DC Circuit
had not yet ruled on ACA International v. FCC, your organization and others’ seminal challenge to the
FCC’s 2015 Omnibus TCPA Order. Like many of you, I applauded that court’s role in setting aside the
previous FCC’s unreasonably expansive and uncertain definition of what constitutes an “Automatic
    3:16-cv-03013-JMC           Date Filed 04/15/21         Entry Number 206-3            Page 60 of 80




Telephone Dialing System,” or ATDS, under the TCPA, and the deeply flawed one-call safe harbor in the
reassigned numbers context.

The Landscape Post-ACA International v. FCC

Unfortunately, despite your organization’s substantial and justified win in that case, the “fog of
uncertainty,” as the DC Circuit put it, remains thicker than ever. It remains up to this FCC to respond to
that court’s set-asides, re-define ATDS in a clear and rational manner, and complete the adoption of a
non-arbitrary reassigned numbers database with a sufficiently workable safe harbor. Despite the DC
Circuit’s decision to refrain from invalidating the 2015 standards on revocation of consent, I strongly
believe that it is incumbent on our agency to adopt clear rules of the road in that area as well. And, as
you know from my previous comments and dissent to the 2015 Order, these issues hardly represent an
exhaustive list of warranted TCPA regulatory reforms.

The longer we wait to take these necessary actions, the greater the harms that are inflicted on both
organizations and consumers. You know better than anyone that the past FCC’s unclear and expansive
TCPA rules have created a crippling litigation threat for businesses in virtually all industries; indeed,
there was a 46 percent increase in TCPA lawsuits in the period immediately following the 2015 Omnibus
Order, as compared with the period immediately preceding it, according to the U.S. Chamber Institute
for Legal Reform.1

Unfortunately, the DC Circuit victory did not stem that tide, as a patchwork of interpretations by both
federal circuit and district courts flowed in response, including those that illogically found the FCC’s 2003
and 2008 orders defining an ATDS to be controlling post-ACA. And, that just pales in comparison to the
medley of courts that have chosen to ignore the DC Circuit and instead follow the 9th Circuit’s extremely
misguided and breathtakingly expansive definition of ATDS as a device that stores numbers to be called,
irrespective of whether they have been generated by a random or sequential number generator.
(Statutory text? What statutory text?) Now, with the Fourth Circuit’s recent decision to declare the
government-backed debt exemption facially unconstitutional and sever it from the statute, practically
no calls—not even those to collect debts owed to or guaranteed by taxpayers—are beyond the claws of
unscrupulous plaintiffs’ lawyers. What a mess.

Finishing the Pending Rulemaking

Now, more than ever, it’s crucial that we get the rulemaking done, and ensure that honest businesses
can call their customers without being threatened by bankruptcy. The cottage industry of TCPA litigants
isn’t picky in terms of whom it targets; everyone from mom and pop home security companies, to the
Humane Society, has fallen victim. And, it’s not consumers who ultimately reap the proceeds of
judgments and settlements, but attorneys; the average recovery for TCPA class members is a few measly
dollars, whereas the average recovery for a plaintiff’s lawyer is well over $2 million.2

The consequences of a failure to act are dire for consumers as well. I’ve had countless businesses come
into my office to tell me that it’s now too risky to call their customers and provide them with critical and

1 TCPA Litigation Sprawl, U.S. Chamber Institute for Legal Reform (August 2017),
https://www.instituteforlegalreform.com/uploads/sites/1/TCPA_Paper_Final.pdf.
2 Adonis Hoffman, Sorry, Wrong Number, Now Pay Up, Wall Street Journal (June 15, 2015),

https://www.wsj.com/articles/sorry-wrong-number-now-pay-up-1434409610.
    3:16-cv-03013-JMC           Date Filed 04/15/21          Entry Number 206-3           Page 61 of 80




time-sensitive information. These are not entities randomly soliciting strangers and creating a nuisance,
or even telemarketing—as if that’s a terrible thing—but providing data security breach notifications,
prescription refill reminders, bill due date notices, school closure alerts, and notices of flight schedule
changes. Others have told me that they are only making landline calls, excluding texts and calls
altogether to wireless-only consumers, an increasing segment of the population. That chilling effect
causes disparate harm to the latter segment of consumers, who are more likely to be younger and
lower-income.

To be clear, the Commission is not sitting on its hands unaware of the TCPA debates brewing in the
courts and affected boardrooms. But, we are a busy agency. Under this Chairman, we have been
extremely focused on moving an aggressive, deregulatory, pro-consumer agenda that reflects current
market realities. Failure to address TCPA is not a failure of leadership, nor can the blame be placed on
Chairman Pai. Instead, the onus is on you and others to raise awareness of the need for corrective
actions to a much, much greater extent. While I am already convinced of the need to act and can help
somewhat, it’s your job to convince my colleagues and agency staff to do so. May I humbly suggest that
the advocacy of one lone industry will not be enough to truly move the needle. It will take extensive
cooperation and collaboration with everyone else caught in the TCPA spider web, screaming the same
message at the same fever pitch.

Terminology and Priorities Matter

Repeat after me: “robocall” is not a bad word. There are good and legal robocalls, and there are scam
and illegal robocalls, and it’s the latter that are wreaking havoc on the nation’s communications
networks. Let’s face it: information is often better and more accurately conveyed by dialing
automatically from a list or through pre-recorded messages rather than through a live operator.
Moreover, the use of automated technology generally translates into lower costs, freeing up resources
for more efficient uses, including lower prices. Regulators and lawmakers need to stop vilifying
automated calls and be clear and precise about the problem and the actors we are addressing: in other
words, the scammers, neighborhood spoofers, overseas criminals, and phone number harvesters, some
of whom are not even necessarily engaged in robocalling. An overly-expansive definition of ATDS does
absolutely nothing to deter or prevent these criminals. If anything, it ignores and distracts from the true
menace confronting our nation.

However, for those who profit from predatory lawsuits, there’s an obvious benefit in using the same
robocall terminology to describe all automatic dialers and capturing legitimate US businesses in gotcha
regulation purportedly targeting scammers. It’s so much easier to sue the good guys than the bad guys.
But, by interpreting TCPA language so expansively, we don’t make a dent in the real problem, and may
even make it worse. In fact, according to so-called comedian John Oliver’s own statistics, in the
aftermath of the 2015 FCC Omnibus Order expanding TCPA liability, illegal robocalls exploded.3 Yet, due
to our own policy failure, lawyers and courts were too busy chasing after legitimate companies and
driving them out of business.

I would also be remiss if I didn’t address a certain misleading narrative being peddled by certain groups
purporting to represent consumer interests: that the vast majority of robocalls in the US are perpetrated

3Eric Troutman, Fact Checking John Oliver’s Robocall Bit: It Was Hilarious but Was It Accurate?, National Law
Review (March 13, 2019), https://www.natlawreview.com/article/fact-checking-john-oliver-s-robocall-bit-it-was-
hilarious-was-it-accurate.
    3:16-cv-03013-JMC           Date Filed 04/15/21         Entry Number 206-3            Page 62 of 80




by US corporations, and that 17 of the top 20 robocallers are debt collectors.4 That statistic, however, is
based on data that does not distinguish legitimate wanted calls from unwanted scam calls, and instead
lumps together all calls that are automatically dialed. In other words, a legitimate fraud alert is treated
the same as an IRS scam call. While I’m not casting aspersions on the veracity of this data point, it does
not convey useful information from a regulatory point of view and relying on it to advocate a policy
outcome is extremely misleading.

In fact, a deeper dive reveals that debt collection calls, which are already highly regulated outside of the
TCPA, actually represent just 2 percent of unwanted calls.5 And, it makes a lot of sense that this number
would be so low: consumers generally don’t want to miss out on debt collection notices. They want to
receive information that would help them prevent delinquency and default, having their utilities cut, or
their credit scores plummet. But many businesses have stopped making these crucial calls because the
risk is too great.

This needs to change. We need to restore reasonableness and certainty, while focusing squarely on the
criminals and scam artists plaguing our nation’s communications systems. Make no mistake: some of
these illegal actors are extremely sophisticated, and prescriptive rules won’t suffice on their own. We
need to be one step ahead of scammers themselves, and that generally requires very innovative
technology. Thanks to market forces, cutting-edge companies have developed their own software-
based solutions, involving advanced algorithms, machine learning, artificial intelligence, and consumer
feedback. We should applaud these efforts, as well as initiatives by carriers to implement call
authentication and verification, along with call blocking and filtering services, usually free of charge, to
their customers. Incidentally, Chairman Pai circulated an item yesterday item to give carriers more
flexibility and liability protection in blocking unlawful calls. While I have not yet had a chance to read
the draft in depth, supporting carriers in their efforts is certainly a good start.

At the same time, we need to be vigilant and realistic, because scammers will continually find ways to
circumvent these technology-driven protections. Further, it is crucial that we achieve accuracy and
prevent false positives: there must be mechanisms to swiftly correct errors and prevent the mis-labelling
and blocking of legitimate, legal robocalls.

Resolving the Many Pending TCPA Petitions

We must focus on real solutions, not maintaining overbroad regulations for political expediency.
Moreover, we have an obligation to resolve many of the worthy TCPA petitions that are currently
pending, stuck in what seems like perpetual legal limbo. If implementing the DC Circuit’s directives in
ACA International takes much longer, the Commission should at least act swiftly to provide some relief
in these discrete instances.

Several of these common-sense requests relate to the issue of prior express consent. For example, one
petitioner seeks a declaratory ruling to exempt from TCPA liability purely informational and governance-
related calls by credit union co-ops to their own members’ wireless phones. Another seeks a declaration
that motor vehicle safety-related recall notices fall under the TCPA’s emergency exception and are thus

4 Abusive Robocalls and How We Can Stop Them: Hearing before the U.S. Senate Committee on Commerce, Science
& Transportation, 115th Cong. 4 (2018) (written testimony of Margot Saunders, Senior Counsel, National Consumer
Law Center).
5 Robocall Radar Spam Trends: 2018 Report, Hiya, https://hiya.com/robocall-radar (last visited May 6, 2019).
   3:16-cv-03013-JMC            Date Filed 04/15/21         Entry Number 206-3           Page 63 of 80




exempt from the prior express consent requirement. Given the importance of such notices for health
and safety purposes, interpreting the TCPA to deter such calls would seem very foolish indeed.

On the telemarketing front, multiple petitions seek clarification on what constitutes an advertisement
under the TCPA. The Commission’s vague purpose-based standard has led to certain courts finding that
any profit motive whatsoever, no matter how attenuated to the actual content of a communication,
constitutes telemarketing, and thus requires a higher threshold of consent. Given the hodgepodge of
judicial opinions on this issue, it’s obvious that courts need more guidance.

There are also several pending petitions relating to the Commission’s junk fax rules. For example, one
petitioner seeks a declaratory ruling that faxes sent as email over the Internet do not constitute faxes
received on a “telephone facsimile machine,” based on the plain meaning of the TCPA’s statutory
language. Blurring the distinction between fax and email to capture what is effectively the latter within
TCPA would seem to have very far-reaching consequences, contrary to the original drafters’ intent.

Other petitions deal with the definition of ATDS. For example, one asks for clarification on the status of
“peer-to-peer” messaging under the TCPA, even though that platform involves individualized text
messages. It’s a sad truth that case law has interpreted ATDS so broadly and unpredictably that
practically all modern dialing and texting technologies face the threat of legal sanction, even those that
take absolutely no part in random or sequential number generation.

It’s a similar story with respect to courts’ reading of the phrase, “artificial or prerecorded voice to deliver
a message.” One class action lawsuit currently threatening to drive one home security company out of
business involves the question of whether soundboard technology, which involves live operators
sending individualized messages on a one-to-one basis, constitutes the use of an artificial or
prerecorded voice message. How the district court interprets that statutory phrase, and the pace at
which we act on the relevant petition, will literally determine whether that company survives or goes
out of business.

That’s not to say all the TCPA petitions pending are worthy of our approval. For example, two petitions
for reconsideration urge the Commission to reverse its Broadnet Declaratory Ruling, which held that
federal agencies and contractors acting on their behalf are not persons subject to the TCPA. According
to the Commerce Secretary’s recent letter to the Commission on this issue, granting a reversal would
create massive burdens for federal agencies and taxpayers and would not be justified. I certainly agree,
and if it were up to me, I would extend the Broadnet ruling to apply to state and local governments as
well.

                                              *       *        *

You get the point. I won’t keep droning on at length, but this is an issue I care deeply about and want to
see fixed. While eliminating illegal robocalls is a critical priority, we must remain mindful not to catch
legitimate organizations, like yours, in the crosshairs. The stakes are too great for businesses,
consumers, and the rule of law. I urge you to continue to speak out on this important issue, and I’ll
continue to do my part in restoring certainty and integrity to our TCPA rules. Thank you for listening and
I welcome your questions.
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 64 of 80




                    EXHIBIT R
                   3:16-cv-03013-JMC Date Filed 04/15/21 Entry Number 206-3 Page 65 of 80
Order Form (01/2005)
                     Case: 1:11-cv-07825 Document #: 81 Filed: 06/14/13 Page 1 of 2 PageID #:571

                            United States District Court, Northern District of Illinois

   Name of Assigned Judge          Joan B. Gottschall            Sitting Judge if Other
      or Magistrate Judge                                         than Assigned Judge

  CASE NUMBER                              11 C 7825                         DATE         6/13/2013
        CASE                      Hungarian Kosher Foods, Inc. vs. Supermarket Equipment Sales, LLC, et al
        TITLE

 DOCKET ENTRY TEXT

 Defendants’ motion for sanctions [74] is granted and the case is dismissed with prejudice. The clerk is directed
 to terminate the case. Defendants may submit a fee petition by 7/2/2013.

 O[ For further details see text below.]                                                       Docketing to mail notices.




                                                        STATEMENT
 Plaintiff Hungarian Kosher Foods, Inc. (“Hungarian Kosher”) brought a putative class action alleging receipt
 of an unsolicited fax advertisement against Supermarket Equipment Sales LLC; TB Auctions, Inc.; and
 various individual defendants (collectively, “Defendants”); in violation of the Telephone Consumer
 Protection Act, 47 U.S.C. § 227, and state law. Defendants’ original counsel died, and they were
 unrepresented for much of 2012. In February 2013, Defendants retained new counsel. Hungarian Kosher’s
 counsel took months to provide the new defense counsel with its Rule 26(a) disclosures. At two status
 hearings in March 2013, defense counsel alerted the court to Hungarian Kosher’s failure to provide
 Defendants with basic discovery or to respond to a settlement offer. At a status hearing held on April 2,
 2013, the court ordered Hungarian Kosher to appear for a deposition pursuant to Federal Rule of Civil
 Procedure 30(b)(6) by May 17, 2013. The court’s order indicated that discovery would close on June 3,
 2013, and that Hungarian Kosher’s amended motion for class certification was due June 1, 2013.

 Defendants contend that, following the court’s order, Hungarian Kosher failed to appear for its properly
 noticed deposition on two occasions, each time without providing any advance notice to defense counsel. In
 Defendants’ motion for sanctions, defense counsel also details his numerous unsuccessful attempts to confer
 and coordinate with Hungarian Kosher’s counsel about discovery matters by phone and email.

 Defendants now ask the court to sanction Hungarian Kosher by dismissing this action. When a party
 designated under Rule 30(b)(6) fails to appear for a deposition, or when a party fails to comply with a
 discovery order, the court may impose any sanctions listed in Rule 37(b)(2)(A)(i)-(vi). Fed. R. Civ. P.
 37(d)(1)(A)(I), (d)(3). Rule 37(b)(2)(A)(v) allows the court to dismiss the action. In order to dismiss a case
 as a sanction for discovery misconduct “the court must find that the party against whom sanctions are
 imposed displayed willfulness, bad faith or fault.” In re Golant, 239 F.3d 931, 936 (7th Cir. 2001); Patterson
 by Patterson v. Coca-Cola Bottling Co. Cairo-Sikeston, Inc., 852 F.2d 280, 285 (7th Cir. 1988) (“Despite the
 harshness of the sanctions . . . , federal [appellate] courts have consistently affirmed [dismissals] in the
 absence of a good excuse for the dilatory conduct.”). A “district court is not required to fire a warning shot”
 before dismissing a case as a sanction for a pattern of delay. Hal Commodity Cycles Mgmt. v. Kirsh, 825
 F.2d 1136, 1139 (7th Cir. 1987).

 Hungarian Kosher’s response concedes that Hungarian Kosher failed to appear at the two noticed depositions

11C7825 Hungarian Kosher Foods, Inc. vs. Supermarket Equipment Sales, LLC, et al                              Page 1 of 2
           3:16-cv-03013-JMC Date Filed 04/15/21 Entry Number 206-3 Page 66 of 80
            Case: 1:11-cv-07825 Document #: 81 Filed: 06/14/13 Page 2 of 2 PageID #:571
                                         STATEMENT
 and that its failure to appear was improper. Hungarian Kosher’s counsel represents that work on this case is
 divided between two firms, which apparently are not communicating with one another (even as to the
 preparation of the response to this motion). The attorney filing the response states that he was unaware that
 the depositions had been scheduled and missed until the motion for sanctions was filed, and that he cannot
 explain why Hungarian Kosher failed to appear at the depositions, because the other firm is in charge of
 discovery matters.

 Rather than offering any justification for its failure to comply with the court’s order, Hungarian Kosher’s
 response argues that dismissal is a harsh sanction and is inappropriate here for several reasons. First,
 Hungarian Kosher contends that Defendants’ counsel never followed up after noticing the depositions to
 confirm that the date and time was agreeable. And since the filing of the motion for sanctions, Defendants
 have declined to accept dates suggested by Hungarian Kosher because they prefer to wait until this motion is
 resolved. Finally, Hungarian Kosher argues that sanctions would be unjust because Defendants have not
 shown that they were harmed beyond the cost of paying court reporters to attend the deposition, and that the
 delay caused by Hungarian Kosher’s conduct was minor.

 The court concludes that Hungarian Kosher’s conduct in failing to comply with its basic discovery
 responsibilities is egregious and unexplained. These actions display “willfulness, bad faith, or fault.” In re
 Golant, 239 F.3d at 936. Moreover, since the filing of the motion for sanctions, Hungarian Kosher has
 missed yet another deadline set by this court: it has failed to file the motion for class certification due June 1,
 2013. Hungarian Kosher has not requested an extension of the discovery cut-off or of the date to file the
 class certification motion. The court therefore dismisses the case with prejudice pursuant to Rule
 37(b)(2)(A)(v).

 Defendants also ask the court to award them fees and costs. Rule 37(b)(2)(C) provides that, when a party
 prevails on a motion for sanctions, “the court must order the disobedient party, the attorney advising that
 party, or both to pay the reasonable expenses, including attorney’s fees, caused by the failure, unless the
 failure was substantially justified or other circumstances make an award of expenses unjust.” Hungarian
 Kosher does not respond to the demand for fees and costs, and the court agrees that they are necessary in this
 case. Defendants may submit a fee petition detailing the costs and fees incurred as a result of their attempts to
 schedule the deposition, preparation for the deposition, attendance at the deposition, and hiring of court
 reporters, as well as the costs incurred by bringing this motion. The court will order the firm responsible for
 conducting discovery on behalf of Hungarian Kosher, Anderson & Wanca, to pay Defendants’ reasonable
 fees and costs.




11C7825 Hungarian Kosher Foods, Inc. vs. Supermarket Equipment Sales, LLC, et al                            Page 2 of 2
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 67 of 80




                    EXHIBIT S
3:16-cv-03013-JMC   Date Filed 04/15/21   Entry Number 206-3   Page 68 of 80




                              YES   ✔ NO
                                EXHIBITS




     CASE NO.______________________________________
               2021 CH 748

     DATE:_________________________________________
           2/16/2021

     CASE TYPE:_____________________________________
                Injunction

             PAGE COUNT:______________________
                         12




                               CASE NOTE
 _____________________________________________________________
 _____________________________________________________________
 _____________________________________________________________
                                                   3:16-cv-03013-JMC           Date Filed 04/15/21      Entry Number 206-3          Page 69 of 80

                                            Hearing Date: 6/17/2021 10:00 AM - 10:00 AM
                                            Courtroom Number: 2601                                                                               FILED
                                            Location: District 1 Court                                                                           2/16/2021 2:40 PM
                                                    Cook County, IL                                                                              IRIS Y. MARTINEZ
                                                                                                                                                 CIRCUIT CLERK
                                                                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                                                                                 COOK COUNTY, IL
                                                                    COUNTY DEPARTMENT, CHANCERY DIVISION
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                                 BOCK LAW FIRM, LLC d/b/a Bock Hatch &                      )
                                                 Oppenheim, LLC and DAVID M. OPPENHEIM,                     )
                                                                                                            )   Case No. 2021CH00748
                                                                 Plaintiffs,                                )
                                                                                                            )
                                                           v.                                               )   JURY TRIAL DEMANDED
                                                                                                            )
                                                 ROSS M. GOOD and BRIAN J. WANCA, J.D.,                     )
                                                 P.C. d/b/a Anderson + Wanca Attorneys at Law,              )
                                                                                                            )
                                                                 Defendants.                                )

                                                                                           COMPLAINT

                                                        Plaintiffs Bock Law Firm, LLC d/b/a Bock Hatch & Oppenheim, LLC (“BLF”) and David

                                                M. Oppenheim (“Oppenheim”), for their Complaint against Defendants Ross M. Good (“Good”)

                                                and Brian J. Wanca, J.D., P.C. d/b/a Anderson + Wanca Attorneys at Law (“A+W”), state as

                                                follows:

                                                                                          INTRODUCTION

                                                        1.      Plaintiffs and Defendants are competing class action lawyers and law firms. In this

                                                case, Plaintiffs seek relief from Defendants’ surreptitious and unlawful recording of at least one

                                                (and perhaps others) private and confidential telephone conference. In recording that conference,

                                                with its participants geographically dispersed in Illinois, Florida, and California, Defendants

                                                violated the laws of all three states. Illinois, Florida, and California are “two-party consent” states,

                                                each with its own statute expressly forbidding the recording of private telephone conversation

                                                without the consent of all parties and providing civil remedies and criminal penalties for violation.

                                                In response to Defendants’ wrongful conduct, Plaintiffs seek injunctive relief, damages, and their

                                                reasonable attorneys’ fees and costs.
                                               3:16-cv-03013-JMC        Date Filed 04/15/21       Entry Number 206-3         Page 70 of 80




                                                                                     THE PARTIES

                                                     2.    Plaintiff BLF is an Illinois limited liability company and law firm with an office in
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                            Chicago, Illinois.

                                                     3.    Plaintiff Oppenheim is a resident of the state of Illinois and an attorney licensed to

                                            practice law in the state of Illinois. Oppenheim is an attorney employed by BLF.

                                                     4.    Defendant A+W is an Illinois professional corporation and law firm with an office

                                            in Rolling Meadows, Illinois.

                                                     5.    Defendant Good is a resident of Cook County, Illinois and an attorney licensed to

                                            practice law in the state of Illinois. At all relevant times, Good was employed as an attorney by

                                            A+W and operated as an agent of A+W.

                                                                                         VENUE

                                                     6.    Venue is proper in Cook County under Section 2-101 of the Illinois Code of Civil

                                            Procedure because Defendants reside in Cook County or because a portion of the transaction out

                                            of which the Complaint arises occurred in Cook County.

                                                                        FACTS COMMON TO ALL COUNTS

                                                     7.    BLF’s law practice concentrates on litigating class actions in Illinois and elsewhere

                                            throughout the United States on behalf of consumers, employees, and small businesses. During its

                                            existence, BLF has obtained class certification and been appointed as class counsel in dozens of

                                            cases.

                                                     8.    A+W likewise focuses its law practice on the litigation of class actions.

                                                     9.    BLF and A+W are competitors, representing or seeking to represent classes in

                                            various lawsuits, subject to court appointment and approval.

                                                     10.   Both firms regularly pursue class actions alleging violations of the federal

                                            Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”).


                                                                                             2
                                               3:16-cv-03013-JMC          Date Filed 04/15/21      Entry Number 206-3          Page 71 of 80




                                                   11.     In or about September 2017, A+W filed a TCPA class action against Smith Medical

                                            Partners, LLC and H. D. Smith, LLC (collectively, “Smith”) on behalf of Dr. Steven Arkin and a
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                            proposed class of others in the United States District Court for the Middle District of Florida, styled

                                            Arkin v. Smith, 8:17-cv-02233-CEH-AEP (“Arkin I”).

                                                   12.     A+W and Smith agreed to the terms of a proposed class settlement in that matter in

                                            or about August 2018. As part of their settlement, A+W agreed to dismiss Arkin I (which was

                                            pending in Florida federal court) without prejudice and refile the case in Illinois state court to seek

                                            settlement approval under Illinois law. Thereafter, A+W dismissed Arkin I and filed a new class

                                            action complaint in the Circuit Court of Lake County, Illinois, styled Arkin v. Smith, No. 18-CH-

                                            984 (“Arkin II”).

                                                   13.     On January 25, 2019, the Arkin II court granted preliminary approval of the

                                            proposed class settlement, scheduled a final approval hearing, and required that the parties notify

                                            the absent class members about the proposed settlement, their opportunity to submit claims, to

                                            object to the settlement, or to request exclusion from the case.

                                                   14.     On March 25, 2019, BLF filed an objection on behalf of class members who

                                            received notice that their claims would be released if the Arkin II settlement were approved.

                                                   15.     On or about April 3, 2019, Defendant Good initiated a telephone conference

                                            between himself and attorneys from BLF concerning their objection to the Arkin II settlement.

                                                   16.     Defendant Good’s stated purpose for this call was to discuss the “logistics” of

                                            deposing the individual objectors BLF represented in Arkin II and to discuss a possible mediation

                                            of their objection (the “April 3 Telephone Call”).

                                                   17.     Defendant Good provided the BLF attorneys with a dial-in phone number and

                                            access code through RingCentral for their use in participating in the April 3 Telephone Call.




                                                                                              3
                                               3:16-cv-03013-JMC         Date Filed 04/15/21      Entry Number 206-3         Page 72 of 80




                                                      18.   The participants in the April 3 Telephone Call were Defendant Good, Plaintiff

                                            Oppenheim, BLF attorney Jonathan Piper, and then-BLF attorney Daniel Cohen.
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                                      19.   During the April 3 Telephone Call, Defendant Good said he was in California

                                            attending to one of A+W’s other class action lawsuits.

                                                      20.   Plaintiff Oppenheim and Cohen used Oppenheim’s cellular phone as a

                                            speakerphone in a private conference room in Miami, Florida, where they were participating in the

                                            mediation of another BLF class action lawsuit. BLF attorney Molly Stemper was in the room with

                                            Oppenheim and Cohen for some or all of the call but did not participate in it. BLF’s managing

                                            attorney, Phillip A. Bock, came into the conference room during the April 3 Telephone Call and

                                            could hear the parties speaking but did not participate in the call. No other person was in the room

                                            and no person outside the room could hear the conversation.

                                                      21.   Piper was in his office at BLF’s offices in Chicago, Illinois during the April 3

                                            Telephone Call.

                                                      22.   Plaintiffs understood and considered the April 3 Telephone Call to be a private

                                            conversation between A+W and BLF.

                                                      23.   On April 23, 2019, Arkin (by A+W) and Smith filed a joint motion to reschedule

                                            the final approval hearing so A+W and Smith could discuss potential changes to the proposed

                                            settlement, in response to BLF’s objection.

                                                      24.   On or about May 13, 2019, Smith canceled the proposed settlement in Arkin II.

                                                      25.   On July 15, 2019, A+W voluntarily dismissed Arkin II, and the court file was

                                            closed.

                                                      26.   On or about July 21, 2020, Plaintiffs learned for the first time that Defendant Good

                                            had recorded the April 3 Telephone Call.




                                                                                             4
                                               3:16-cv-03013-JMC         Date Filed 04/15/21       Entry Number 206-3       Page 73 of 80




                                                   27.     Plaintiffs also learned that Defendant Good provided his recording to a court

                                            reporting service, which prepared a transcript of the surreptitiously recorded phone call.
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                                   28.     On information and belief, Defendant Good used A+W’s RingCentral account to

                                            record the conversation and A+W paid for the preparation of the transcript.

                                                   29.     On information and belief, Defendant A+W, by its sole owner and principal Brian

                                            Wanca, had knowledge of and authorized Defendant Good, in connection with his employment

                                            with A+W, to record the April 3 Telephone Call and to have a transcription service prepare a

                                            transcript of the phone conversation.

                                                   30.     In addition, Defendants have sought to use their mischaracterization of information

                                            taken from the April 3 Telephone Call and transcript in various proceedings in Illinois and Florida.

                                                   31.     No participant in the call said anything untoward or improper, but at no time did

                                            Defendant Good or A+W request the consent of any of the participants, including Plaintiffs, to

                                            record the April 3 Telephone Call (or otherwise inform them that the conversation was being

                                            recorded).

                                                   32.     Plaintiffs were appalled at Defendants’ illegal conduct, having never encountered

                                            any opposing counsel who secretly recorded their telephone conversation or had it transcribed.

                                                   33.     BLF attorneys have had one or more calls with Defendant Good since the April 3

                                            Telephone Call and are without knowledge whether Defendant Good also recorded those calls

                                            without consent of the other participants.

                                                   34.     As specifically alleged below, Illinois, Florida, and California are two-party

                                            consent states, meaning that nobody may record a private telephone conversation without the

                                            consent of each participant in the conversation.




                                                                                               5
                                               3:16-cv-03013-JMC           Date Filed 04/15/21    Entry Number 206-3         Page 74 of 80




                                                    35.     Plaintiffs seek various relief to rectify the harm caused by Defendants’ unlawful

                                            recording and to prevent these illegal actions from reoccurring, including an order requiring
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                            Defendants to identify and surrender all recordings, transcripts of recordings, and correspondence

                                            containing any content of any recorded conversations and enjoining Defendants from future

                                            violations of state eavesdropping statutes.

                                                                                         COUNT I
                                                                       (Violation of the Illinois Eavesdropping Act)

                                                    36.     Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 through 34

                                            as if restated fully herein.

                                                    37.     Section 14-2(a)(2) of the Illinois Eavesdropping Act (the “Illinois Act”) provides,

                                            in relevant part, that wrongful eavesdropping occurs when a person knowingly and intentionally

                                            “[u]ses an eavesdropping device, in a surreptitious manner, for the purpose of overhearing,

                                            transmitting, or recording all or any part of any private conversation to which he or she is a party

                                            unless he or she does so with the consent of all other parties to the private conversation.” 720 ILCS

                                            5/14-2(a)(2).

                                                    38.     The April 3 Telephone Call constituted a private conversation as defined by the

                                            Illinois Act. It was an oral communication between the parties, and Plaintiffs “intended the

                                            communication to be of a private nature under circumstances reasonably justifying that

                                            expectation.” 720 ILCS 5/14-1(d).

                                                    39.     On information and belief, Defendant Good used A+W’s RingCentral account or

                                            other electronic device to record the April 3 Telephone Call.

                                                    40.     Defendant Good did not obtain the consent of the other parties to record their April

                                            3 Telephone Call.




                                                                                             6
                                               3:16-cv-03013-JMC          Date Filed 04/15/21       Entry Number 206-3         Page 75 of 80




                                                   41.     On information and belief, Defendant A+W, by its sole owner and principal Brian

                                            Wanca, had knowledge of and authorized Defendant Good, in connection with his employment
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                            with A+W, to record the April 3 Telephone Call and to have a transcription service prepare a

                                            written transcript of the phone call.

                                                   42.     In addition, Defendants have sought to use their mischaracterization of information

                                            taken from the April 3 Telephone Call and transcript in various proceedings in Illinois and Florida.

                                                   43.     Plaintiffs have been damaged as a result of Defendants’ violation of the Illinois Act.

                                                   44.     Section 14-6 of the Illinois Act provides Plaintiffs with civil remedies, including

                                            the right to an injunction, arising from Defendants’ violation of the Illinois Act. 720 ILCS 5/14-6.

                                                   45.     Defendants’ violation of the Illinois Act was done knowingly and intentionally with

                                            a deliberate intention to harm Plaintiffs or with reckless disregard for Plaintiffs’ rights.

                                                   WHEREFORE, Plaintiffs Bock Law Firm, LLC and David M. Oppenheim respectfully

                                            request that the Court enter judgment in their favor and against Defendants Ross M. Good and

                                            Brian J. Wanca, J.D., P.C. as follows:

                                                           a.      Finding that Defendants violated 720 ILCS 5/14-2(a)(2);

                                                           b.      Enjoining Defendants, and any person or entity acting in concert with them,

                                                   from further violation of the Illinois Eavesdropping Act in connection with their

                                                   communications with Plaintiffs or any person or entity acting on their behalf;

                                                           c.      Requiring Defendants to identify and turn over to Plaintiffs any and all

                                                   recordings (including copies, transcripts, notes, and communications) of the April 3

                                                   Telephone Call and any other telephone call in which any of the Plaintiffs was a party;

                                                           d.      Awarding damages in an amount to be determined at trial;

                                                           e.      Awarding punitive damages in an amount to be determined at trial; and




                                                                                               7
                                               3:16-cv-03013-JMC           Date Filed 04/15/21     Entry Number 206-3         Page 76 of 80




                                                            f.       Awarding Plaintiffs their reasonable costs and any further and other relief

                                                    the Court deems appropriate.
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                                                                         COUNT II
                                                                  (Violation of California Penal Code Section 632, et seq.)

                                                    46.     Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 through 34

                                            as if restated fully herein.

                                                    47.     Under the California Invasion of Privacy Act (the “California Act”), it is illegal for

                                            “[a] person who, intentionally and without the consent of all parties to a confidential

                                            communication, uses an electronic amplifying or recording device to eavesdrop upon or record the

                                            confidential communication, whether the communication is carried on among the parties in the

                                            presence of one another or by means of a telegraph, telephone, or other device, except a radio.”

                                            Cal. Penal Code § 632(a).

                                                    48.     Section 632(c) of the California Act provides that a “‘confidential communication’

                                            means any communication carried on in circumstances as may reasonably indicate that any party

                                            to the communication desires it to be confined to the parties thereto, but excludes a communication

                                            made in a public gathering or in any legislative, judicial, executive, or administrative proceeding

                                            open to the public, or in any other circumstance in which the parties to the communication may

                                            reasonably expect that the communication may be overheard or recorded.” Cal. Penal Code

                                            § 632(c).

                                                    49.     Pursuant to Section 637.2 of the California Act, a person who has been injured as a

                                            result of violation of Section 632(a) may bring a civil action against the person who committed the

                                            violation. Cal. Penal Code § 637.2.

                                                    50.     The April 3 Telephone Call constituted a confidential conversation as defined by

                                            the California Act.



                                                                                              8
                                               3:16-cv-03013-JMC            Date Filed 04/15/21   Entry Number 206-3        Page 77 of 80




                                                   51.     Defendant Good violated Section 632(a) by using the RingCentral recording feature

                                            or other electronic device to record the April 3 Telephone Call without the consent of any of the
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                            other parties to that conversation.

                                                   52.     During the April 3 Telephone Call, Defendant Good said he was in California on

                                            A+W business.

                                                   53.     At all relevant times, Defendant Good was acting in the course and scope of his

                                            employment with A+W.

                                                   54.     On information and belief, Defendant A+W, by its sole owner and principal Brian

                                            Wanca, had knowledge of and authorized Defendant Good, in connection with his employment

                                            with A+W, to record the April 3 Telephone Call and to have a transcription service prepare a

                                            transcript of the phone call.

                                                   55.     In addition, Defendants have sought to use their mischaracterization of information

                                            taken from the April 3 Telephone Call and transcript in various proceedings in Illinois and Florida.

                                                   WHEREFORE, Plaintiffs Bock Law Firm, LLC and David M. Oppenheim respectfully

                                            request that the Court enter judgment in their favor and against Defendants Ross M. Good and

                                            Brian J. Wanca, J.D., P.C. as follows:

                                                           a.      Finding that Defendants violated California Penal Code Section 632;

                                                           b.      Enjoining Defendants, and any person or entity acting in concert with them,

                                                   from further violating California Penal Code Section 632 in connection with their

                                                   communications with Plaintiffs or any person or entity acting on their behalf;

                                                           c.      Requiring Defendants to identify and turn over to Plaintiffs any and all

                                                   recordings (including copies, transcripts, notes, and communications) of the April 3

                                                   Telephone Call and any other telephone call in which any of the Plaintiffs was a party;




                                                                                             9
                                               3:16-cv-03013-JMC            Date Filed 04/15/21      Entry Number 206-3      Page 78 of 80




                                                            d.      Awarding damages in an amount to be determined at trial; and

                                                            e.      Awarding Plaintiffs their reasonable costs and any further and other relief
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                                    the Court deems appropriate.

                                                                                          COUNT III
                                                                           (Violation of Florida St. § 934.03, et seq.)

                                                    56.     Plaintiffs repeat and reallege the allegations contained in Paragraphs 1 through 34

                                            as if restated fully herein.

                                                    57.     Under Florida law, it is a crime to record a “wire, oral, or electronic

                                            communication” unless all parties to the communication consent. Fla. Stat. § 934.03.

                                                    58.     Florida law further prohibits the use or disclosure of a recorded oral communication

                                            if the individual using or disclosing the recording knew or had reason to know that the recording

                                            was unlawful. Fla. Stat. § 934.03(1)(c)-(d).

                                                    59.     An “oral communication” is “any oral communication uttered by a person

                                            exhibiting an expectation that such communication is not subject to interception under

                                            circumstances justifying such expectation and does not mean any public oral communication

                                            uttered at a public meeting or any electronic communication.” Fla. Stat. § 934.02(2).

                                                    60.     Section 934.10 provides civil remedies for any person whose oral communication

                                            was unlawfully recorded. Fla. Stat. § 934.10.

                                                    61.     At the time of the April 3 Telephone Call, Plaintiff Oppenheim was in Florida on

                                            BLF business.

                                                    62.     The April 3 Telephone Call constituted an “oral communication” under Section

                                            934.02(2).




                                                                                               10
                                               3:16-cv-03013-JMC            Date Filed 04/15/21     Entry Number 206-3         Page 79 of 80




                                                   63.     Defendant Good violated Section 934.03(a) by using the RingCentral recording

                                            feature or other electronic device to record the April 3 Telephone Call without the consent of any
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                            of the other parties to that conversation.

                                                   64.     At all relevant times, Defendant Good was acting in the course and scope of his

                                            employment with A+W.

                                                   65.     On information and belief, Defendant A+W, by its sole owner and principal Brian

                                            Wanca, had knowledge of and authorized Defendant Good, in connection with his employment

                                            with A+W, to record the April 3 Telephone Call and to have a transcription service prepare a

                                            transcript of the phone call.

                                                   66.     In addition, Defendants have sought to use their mischaracterization of information

                                            taken from the April 3 Telephone Call and transcript in various proceedings in Illinois and Florida.

                                                   67.     Defendants’ violation of Section 943.03 was done knowingly and intentionally with

                                            a deliberate intention to harm Plaintiffs or with reckless disregard for Plaintiffs’ rights.

                                                   WHEREFORE, Plaintiffs Bock Law Firm, LLC and David M. Oppenheim respectfully

                                            request that the Court enter judgment in their favor and against Defendants Ross M. Good and

                                            Brian J. Wanca, J.D., P.C. as follows:

                                                           a.      Finding that Defendants violated Florida Statute § 934.03;

                                                           b.      Enjoining Defendants, and any person or entity acting in concert with them,

                                                   from further violating Florida Statute § 934.03 in connection with their communications

                                                   with Plaintiffs or any person or entity acting on their behalf;

                                                           c.      Requiring Defendants to identify and turn over to Plaintiffs any and all

                                                   recordings (including copies, transcripts, notes, and communications) of the April 3

                                                   Telephone Call and any other telephone call in which any of the Plaintiffs was a party;




                                                                                              11
                                               3:16-cv-03013-JMC           Date Filed 04/15/21        Entry Number 206-3      Page 80 of 80




                                                            d.       Awarding damages in an amount to be determined at trial;

                                                            e.       Awarding punitive damages in an amount to be determined by trial; and
FILED DATE: 2/16/2021 2:40 PM 2021CH00748




                                                            f.       Awarding plaintiffs their reasonable attorney fees and costs, as provided for

                                                    by Florida Statute § 934.10(1)(d), and any further and other relief the Court deems

                                                    appropriate.



                                                                                       JURY DEMAND

                                                    Pursuant to section 2-1105 of the Illinois Code of Civil Procedure, Plaintiffs hereby assert

                                            their right to request a trial by jury on all issues so triable.



                                            Dated: February 16, 2021                         Respectfully submitted,

                                                                                             BOCK LAW FIRM, LLC AND
                                                                                             DAVID M. OPPENHEIM

                                                                                             By: /s/ Robert A. Chapman
                                                                                                            One of their Attorneys

                                            Robert A. Chapman
                                            Shannon T. Knight
                                            CHAPMAN SPINGOLA, LLP
                                            190 South LaSalle Street, Suite 3850
                                            Chicago, Illinois 60603
                                            (312) 606-8752 (Telephone)
                                            (312) 630-9233 (Facsimile)
                                            rchapman@chapmanspingola.com
                                            sknight@chapmanspingola.com
                                            wdickmann@chapmanspingola.com
                                            Firm ID No. 29411

                                            Counsel for Plaintiffs




                                                                                                12
